Citation Nr: 1113613	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to reentrance into a vocational rehabilitation services program under Chapter 31, Title 38, of the United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1966 to April 1969 and from August 1972 to September 1989.

This appeal to the Board of Veterans' Appeals (Board) is from December 2008 and April 2009 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran overcame an employment handicap and was rehabilitated to the point of employability in the hospitality field, gaining employment as a banquet waiter and then a banquet captain.

2.  The skills he developed during his education and training are still adequate to secure and maintain employment in his chosen field.

3.  There is no objective indication or contention that his service-connected disabilities have worsened to the point that he is unable to perform the duties of the occupation for which he previously was rehabilitated.

4.  There is no objective indication or contention that the occupation for which he previously was found rehabilitated under Chapter 31 is now unsuitable on the basis of his specific employment handicap and capabilities.

5.  Since relocating to Houston in 2005, he has been unable to obtain employment in his field of training, which he admits is due to age and over-qualification, but not the severity of his service-connected disabilities.  Consequently, there is no basis under the law to authorize his reentrance into a vocational rehabilitation program.  


CONCLUSION OF LAW

The criteria are not met for additional vocational rehabilitation services under Chapter 31, Title 38, of the United States Code.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.70, 21.72(a)(2), 21.196(a), 21.283, 21.284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran previously was determined to have met the qualifications for basic entitlement to Chapter 31 benefits.  And, consequently, he received training and certification in the field of hospitality, with the ultimate goal of becoming a banquet captain, work he later did as a resident of New Orleans.

In this appeal he is requesting additional vocational rehabilitation benefits pursuant to Chapter 31.  He asserts that he is entitled to an additional program of vocational rehabilitation training, notwithstanding his prior receipt of Chapter 31 benefits, because he had to relocate to Houston from New Orleans following the devastation of Hurricane Katrina.


The RO denied his claim because there was no evidence showing his service-connected disabilities had worsened to the point that he was unable to perform the duties of the occupation for which he previously was found rehabilitated, and because the occupation for which he previously was found rehabilitated has not been found to be unsuitable due to his employment handicap and capabilities.  The Board agrees and therefore also must deny his claim.

In pertinent part, the goal of a vocational rehabilitation program pursuant to Chapter 31 is to enable a Veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70 (2010).  Rehabilitation to the point of employability may include the services needed to train the Veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, the Veteran shall be trained to that level.  38 C.F.R. § 21.72(a)(2) (2010).

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a) (2010).  A Veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283 (2010).

For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides that a Veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the Veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c) (1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).  


Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  The Veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she:  
(1) Is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; 
(2) Is employed in an occupation unrelated to the occupational objective of the Veteran's rehabilitation plan for at least 60 continuous days if the Veteran concurs in the change and such employment:  (i) Follows intensive, yet unsuccessful, efforts to secure employment for the Veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the Veteran's rehabilitation plan; (ii) Is consistent with the Veteran's aptitudes, interests, and abilities; and (iii) Utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) Pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) The additional education or training is not approvable as part of the Veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the Veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284 (2010).  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met:  (1) The Veteran has a compensable service-connected disability and either; (2) Current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) The occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.
38 C.F.R. § 21.284(a).

A review of the Veteran's claims file confirms that he previously had established a training program plan with a goal of becoming a banquet manager.  He initially completed certification in the hospitality field, and initially obtained employment as a banquet waiter.  Consequently, in a September 2004 decision, the Vocational Rehabilitation and Employment (VR&E) Division office declared him "rehabilitated" for purposes of his training program.  It appears that he was promoted to the position of banquet manager by August 2005, indeed, fulfilling the stated goal of his vocational rehabilitation plan - i.e., employment as a "banquet captain."  See personal hearing transcript, at 3-4, and his July 2004 vocational rehabilitation plan.  However, he contends that in the wake of Hurricane Katrina, he had to leave his position and the city of New Orleans to relocate to Houston, Texas.  Since then, he says that he has been unable to obtain any employment in his desired field of hospitality because of his age or overqualification.  So the basis of his appeal for reentrance into the VR&E program appears to be that further training or retraining would help him obtain employment in his new home state of Texas.  See personal hearing transcript, at 4-6.  

The Veteran has several service-connected disabilities - including pulmonary emphysema (100 percent) and posttraumatic stress disorder (PTSD) (70 percent), among others.  Importantly, though, he acknowledges the severity of his disabilities has not changed, meaning worsened, since moving to Houston in 2005 and losing the employment he once had in the hospitality field.  Indeed, he specifically stated in this regard, "[h]ealthwise, I'm pretty much the same, but I try and deal with my situation."  See personal hearing transcript, at 5.  Furthermore, he also admits that his current disabilities do not affect his ability to obtain and maintain employment in the hospitality field.  See id, at 5-6.  He specifically denied this possibility, stating, "[n]ot necessarily feel that they do.  My training has been in management capacity."  Rather, he contends that he has been turned down for jobs at several different hotels due to employer's perception of his age and over-qualification for the applied positions.  See id, at 5-6.  

Given the above, there is no objective evidence or contention that any of the Veteran's service-connected disabilities have worsened, let alone to the point of precluding him from performing the duties of the hospitality field, as either a banquet waiter or captain.  See 38 C.F.R. § 21.284(a)(2).  Moreover, there is no objective evidence or contention that the occupation he was trained for, specifically in the hospitality field, is now unsuitable on the basis of his specific employment handicap and capabilities.  See 38 C.F.R. § 21.284(a)(3).

The Board further notes that the skills which the Veteran developed during his vocational training and education still appear adequate to secure and maintain employment in his chosen field.  While additional training may be desirable, there is no statutory or regulatory basis mandating that VA pay for such training.  In this regard, the Board notes that he has been unable to secure jobs in the hospitality field in his new location due to his age and over-qualification for desired jobs, but significantly, not because of his service-connected disabilities.  The Board points out that the purpose of the Chapter 31 vocational rehabilitation program is to provide the assistance necessary to enable Veterans to obtain and maintain suitable employment, and that this goal was met in this case.  Consequently, the Board finds that the evidence is against the Veteran's claim of entitlement to additional vocational rehabilitation benefits and that the requisite provisions of 38 C.F.R. § 21.284 have not been met.

The Board is certainly sympathetic to the Veteran's arguments and apparent need to relocate to Houston from New Orleans following the very unfortunate events and circumstances surrounding Hurricane Katrina's devastation.  But, unfortunately, the Board is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  38 U.S.C.A. § 1725.  The Board does not have authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for additional vocational rehabilitation training under Chapter 31, Title 38, of the United States Code, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


